          Case 2:19-cv-00648-CB Document 20 Filed 12/18/19 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 CAROLYN MILLER,                                    CIVIL DIVISION

                                                    No. 2:19-cv-00648-CB
                        Plaintiff,

        v.

 FAMILY RESOURCES,


                        Defendant.

                                     STIPULATION FOR DISMISSAL

       The parties to this action, by and through their undersigned counsel record, hereby stipulate

to the dismissal of this action with prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1).

Respectfully submitted,

DOLFI LAW PC                                          JACKSON LEWIS P.C.


 s/ Erin J. Dolfi                                       s/ Laura C. Bunting
Erin J. Dolfi, Esquire                                Laura C. Bunting, Esquire
PA Id. No. 86472                                      PA Id. No. 307274
1100 Washington Avenue, Suite 206                     1001 Liberty Avenue, Suite 1000
Pittsburgh, PA 15106                                  Pittsburgh, PA 15222
(412)227-9724 (telephone)                             (412) 232-0404
(412)489-5768 (facsimile)                             (412) 232-3441 (facsimile)
edolfi@dolfilawpc.com                                 Laura.Bunting@jacksonlewis.com
Attorney for Plaintiff                                Attorney for Defendant


                                                      IT IS SO ORDERED:




                                                      Honorable Cathy Bissoon
